DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2020 and 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings (Figures 1A-1B, 2A-2B, 5A, 5C, 5E, and 9A-9B) are objected to as failing to comply with 37 CFR 1.84(p) (4) because for Figure 1 there are no present reference character numbers in drawing for “1 signing key” “1 signature” and “1 verification key”. For Figure 1B there are no present reference character numbers for “key speed” “key expansion” “merkle tree” and “1 verification key”. For Figure 2A there are no present reference character numbers for “Hash chain M1-M-2 M-3 , 15-M1, 15-M3 and 15-M2, M65 M66, M67 , 15-M66, 15-M67, 15-M65”. For Figure 2B there are no descriptive legend for reference character 267. For Figure 5A there are no present reference character number for label “Direct memory access for RSA encrypt/decrypt”. For Figure 5C there are no present reference character number for “Seed ADDR (SHA2 (PRF)” or “SHA2 (F)”. For Figure 5E there are no present reference character number for “Pre-Process”, “SHA2” , and “HASH”. For Figure 9A there are no present reference character number for “NODE (0,0), NODE (1,0), NODE (1,1), NODE (9,0), NODE (9,1), NODE (9,510), NODE (9,511)”, and “L-TREE”,  as well as the same reference character 910A used for multiple labels. For Figure 9B there are no present reference character number for “NODE (0,0), NODE (1,0), NODE (1,1), NODE (9,0), NODE (9,1), NODE (9,510), NODE (9,511)”, and “L-TREE”, as well as the same reference character 910B used for multiple labels. All of these issues with reference character numbers and descriptive legends do not follow the pattern of drawings of the Figures 1A-9B. The applicant uses reference characters, descriptive legends and labels for some aspects of the drawings and fails to use those feature in other aspects of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification


Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because applicant uses the legal terminology of “A method of embodiments” and “according to one embodiment” on lines 3-4 of the abstract. The applicant should refrain from using legal phraseology in the abstract and such terminology should be omitted.
Correction is required.  See MPEP § 608.01(b).





In Par. (0032) lines 1-6, the specification refers to Figure 1 having  a private key signing a message and public key verifying the OTS message but the drawings of Figure 1 only reflect “1 signing key” “1 verification key” and a “1 signature” and not any elements or description of a public/ private key and OTS message.
In Par. (0035) lines 3-5,  the specification refers to reference character 205 of Figure 2A as “private key” but the drawings of Figure 2A label 205 as “Public Key pk: 67 components of 32-bytes each”
In Par. (0040-0042), the specification refer to reference character 832 in Figure 8 as “memory” “hash logic” and “signature logic” when in the drawings of Figure 8 the label is referred to as “hash logic”. Label Signature Logic in the specifications is reference character 874, 834 and 832, giving one label multiple reference character numbers.
In Par. (0053),  the specifications refer to WOTS node as reference character 910 in Figure 9 but in the drawings of Figure 9A label WOTS is referred to as multiple reference characters of 910A.
In Par. (0054), the specifications fail to refer to reference character 910B in Figure 9B that describes the WOTS Node.
In Par. (0062), the specifications refer to reference character 312 in Figure 3 as “application and graphics processors” but in the drawing of Figure 3 reference character 312 is a CPU.


Claim Objections

Claims 1, 4-6, 8, 12, 15, and 19 are objected to because of the following informalities:

In regards to Claims 1, 8, and 15, the applicant recites on line 7 of claims 1, on line 6 of claim 8 and on line 7 of claim 15 “with the post-quantum cryptography though one or more”. The phrase “though” should read “through”.
	In regards to line 7 of claim 1, line 6 of claim 8 and line 7 of claim 15 the applicant recites the limitation “one or more of a single the hash engine” and the “hash engine” has not been recited prior to this limitation. The specifications state Par. (00023) “a hash engine in an RSA-based scheme is tweaked to extend support for performing eXtended Merkle Signature Scheme (XMSS) hash operations, while a memory block is reused across both the signature schemes. The hash engine may be operated in one of the two modes based on a simple input bit that may then be programmed by a user or an application” and Par. (00076) “Accelerators, such as exponentiation acceleration unit (EAU), to perform RSA operations have a dedicated hash engine (e.g., SHA2/SHA384) to support various algorithms standardized as part of PKCS#1 v2, such as Optical Asymmetric Encryption Padding (OAEP), probabilistic signature schemes (PSS), etc.”. Therefore it will be broadly and reasonably interpreted that if the prior art has any either one hash engine, a set of register bank files or modular exponentiation engines, it will satisfy the limitation as well as the hash engine the applicant is referring to will be broadly and reasonably interpreted to be incorporated with the classical and post-quantum cryptography through a co-processor, accelerator or the like. Appropriate correction is required.

	In regards to Claims 5, 12, and 19, the limitation “third back” should read “third bank”. Appropriate correction is required.

	In regards to Claims 4-6, the applicant in the preamble of Claim 4 recite the limitation “The method of claim 1, wherein the operations further comprise:” this is an improper recitation of a dependent claim and creates confusion because claim 1 is a machine-readable medium claim and claim 4 is referring to a method claim. 
Claim 5 is a dependent claim of claim 4 and claim 6 is a dependent of claim 5 and are thereby objected under the same ground.


	In regards to Claims 6, 13 and 20, the applicant recites the limitation “the third bank”, this is unclear because there is no recitation of the limitation prior to it being stated in claims 6, 13, and 20. This creates confusion as to what the applicant is 




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor” , hereinafter referred to as "Albrecht") and Kim et al. (U.S No. 10699016 , hereinafter referred to as "Kim") in further view of Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”, hereinafter referred to as "Blaauwendraad")

In regards to Claim 1, Albrecht teaches at least one machine-readable medium comprising instructions which, when executed by a computing device, cause the computing device to perform operations comprising: (Section 2.3 Par. 1 “a co-processor with machine-readable capabilities to compute SHA-256 and an asymmetric co-processor for RSA and ECC acceleration”; computing device (co-processor) performing operation)
unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device; and (Page 170 Par. 3 “Contribution” : “our work provides evidence that lattice-based post-quantum cryptography can be competitive with RSA on contactless high-security 16-bit smart cards with only limited RAM when RSA, AES and SHA-2 co-processors are used.”; post-quantum cryptography unifying (with) classical cryptography (RSA) through an accelerator (co-processor))
However Albrecht does not explicitly teach facilitating unification of a first finite state machine associated with the classical cryptography.
facilitating unification of a first finite state machine associated with the classical cryptography (Page 10 Col. 2 lines 1-15 “ the secure accelerator interface function block, and the bus interface function block is implemented by a finite state machine.”; finite state machine), (Page 12 Col 5. Lines 62-65 “a finite state machine that interfaces with the external memory 11 that stores the boot image 200.”; first finite state machine coupled to external memory that stores boot image), (Par. 10 Col. 2 lines 15-30 “the boot image includes a command code, a public key, and signature information generated by encrypting a hash value”; boot image of first finite state machine is associated with classical cryptography (public-key and signature), (Par. (14) “The public key PBK is used in an asymmetric cryptosystem. The public key PBK is paired with a private or secret key of a signature signer”; classical cryptography (PKCS (public-key with signature)), (Page 11 Col. 4 lines 1-20 “The secure accelerator 140 performs a hashing operation on the public key PBK, a hashing operation on the command code CODE, a deciphering operation on the signature information SIG using the public key PBK, etc. The secure accelerator 140 may implement at least one of a 128 bit/192 bit/256 bit AES, SHA-1/-2 (i.e., secure hash algorithm), a Rivest, Shamir and Adleman (RSA) encryption method, an Elliptic Curve Cryptography (ECC) operation”; one or more of a single hash engine (hash operation SHA-1/-2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht because of the analogous concept of digital signature schemes in computing environments and 
The motivation for combining these references is by associating a finite state machine with classical cryptography it will solve the issue of hardware components that require large memory and space and are virtually insufficient and inadequate by needing multiple components such as hash engines and register files to conduct any of the schemes needed to protect the system from various attacks. By coupling a finite state machine with classical cryptography the accelerator will have more flexibility to operate and in return provided the necessary protection the computing device needs.
However Albrecht and Kim do not explicitly teach and a second finite state machine associated with the post-quantum cryptography though one or more of a single the hash engine, a set of register file banks, and a modular exponentiation engine.
Wherein Blaauwendraad teaches and a second finite state machine associated with the post-quantum cryptography though one or more of a single the hash engine, a set of register file banks, and a modular exponentiation engine. (Page 12 Par. 2 “ a universal quantum computer is required to break current public-key standards, although some believe that specialized quantum (annealing) computers can be used as well [35]. The latter would further exacerbate the quantum-”; post-quantum with cryptography utilized in a machine), (Page 41 Par. 1 “Furthermore, according to the paper, the repository can be implemented as a byzantine fault tolerant distributed state machine.”; use of finite state machine (state machine)), (Page 12 Par. 3 “In an attempt to tackle the aforementioned quantum-threats, research is being conducted on post-quantum (PQ) cryptography [..] Current PQ digital signatures use constructions based on lattices, supersingular isogenies, codes, multivariate equations, or hash functions”; post-quantum cryptography  with hash engine (hash functions) associated with state machine), (Par. 15 Par. 1 “A hash function is a deterministic one-way function mapping an arbitrary-length input to a fixed-length output, called a hash digest, hash value, or hash.”; the use of the hash engine outputting hash digests associated with post-quantum cryptography.) (Page 34 Par. 2 “This is a drawback, as this security property is hard to achieve for hash functions, and has already been broken for several historical standardized hash functions, such as MD5 and SHA1”; hash engine (SHA1)) (Examiner Notes: the applicant recites the phrase “one or more” regarding the hash engine, set of register files and modular exponentiation engine. This leaves room for it to be broadly and reasonably interpreted that one or more of either the hash engine, register files or modular exponentiation engine of the recited limitations would be sufficient to meet this claim. The Examiner suggest either removing the phrase “one or more” or adding the phrase “one or more to each of the limitations hash engine, register files banks and modular exponentiation engine. Therefore it will be broadly and reasonably interpreted that any example or reference that includes any one or more of these limitations would be enough to meet the claimed limitation.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Blaauwendraad to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht and a first finite machine that is associated with classical cryptography teachings of Kim because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Blaauwendraad includes another finite state machine that is associated with post-quantum cryptography through the use of a hash engine. This adds versatility to the system that not only protects against classical cryptography attacks but has another finite state machine utilized to detect and monitor various quantum attacks on the system. By using a second finite machine implemented in the computing device it provides a solution to the conventional techniques of requiring multiple and separate hardware components to address the large space and memory required to execute the operation. By having a finite machine associated with post-quantum classical cryptography existing hash engines would be able to extend and supports the functionality much more efficiently with various ongoing schemes of quantum computing. 
The motivation to combine these references is because by having another finite state machine in the computing device it not only provides more effective and secure protection from quantum attacks but it provides a more efficient means for the hardware accelerator and doesn’t concern the user with compromising memory and space for 


	In regards to Claim 2, the combination of Albrecht, Kim and Blaauwendraad teach the machine-readable medium of claim 1, Albrecht further teaches wherein the trusted platform includes a field-programmable gate array (FPGA) platform coupled to one or more processors including a central processing unit. (Page 176 Par. 3 “Additional devices that could profit from our work could be server systems like the IBM PCIe Cryptographic Coprocessor7 or existing FPGA-based RSA/ECC accelerator cards or RSA/ECC accelerator IP.”; trusted platform with processors and CPU corresponding to FPGA based device)
	However Albrecht does not explicitly teach the machine-readable medium of claim 1, wherein the first finite state machine comprises a classical public key cryptography signatures (PKCS) finite state machine,
	Wherein Kim teaches the machine-readable medium of claim 1, wherein the first finite state machine comprises a classical public key cryptography signatures (PKCS) finite state machine, (Page 10 Col. 2 lines 1-15 “ the secure accelerator interface function block, and the bus interface function block is implemented by a finite state machine.”; finite state machine), (Page 12 Col 5. Lines 62-65 “a finite state machine that interfaces with the external memory 11 that stores the boot image first finite state machine coupled to external memory that stores boot image), (Par. 10 Col. 2 lines 15-30 “the boot image includes a command code, a public key, and signature information generated by encrypting a hash value”; boot image of first finite state machine is associated with classical cryptography (public-key and signature), (Par. (14) “The public key PBK is used in an asymmetric cryptosystem. The public key PBK is paired with a private or secret key of a signature signer”; classical cryptography (PKCS (public-key with signature)), (Page 11 Col. 4 lines 1-20 “The secure accelerator 140 performs a hashing operation on the public key PBK, a hashing operation on the command code CODE, a deciphering operation on the signature information SIG using the public key PBK, etc. The secure accelerator 140 may implement at least one of a 128 bit/192 bit/256 bit AES, SHA-1/-2 (i.e., secure hash algorithm), a Rivest, Shamir and Adleman (RSA) encryption method, an Elliptic Curve Cryptography (ECC) operation”; one or more of a single hash engine (hash operation SHA-1/-2))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim to the trusted platform including a FPGA coupled to one or more processors that includes a CPU teachings of Albrecht because of the analogous concept of digital signature schemes in computing environments and protection against classical attacks. Kim includes a finite state machine comprising of a classical public-key cryptography signature, this becomes important because the finite state machine provides security and protection that detects and monitors various classical cryptography attacks such as brute force and DDoS attacks. By implementing a system that initiate countermeasures against these attacks 
The motivation for combining these references is by associating a finite state machine with classical cryptography it will solve the issue of hardware components that require large memory and space and are virtually insufficient and inadequate by needing multiple components such as hash engines and register files to conduct any of the schemes needed to protect the system from various attacks. By coupling a finite state machine with classical cryptography the accelerator will have more flexibility to operate and in return provided the necessary protection the computing device needs.
	However Albrecht and Kim do not explicitly teach and wherein the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine
	Wherein Blaauwendraad teaches and wherein the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine, (Page 41 Par. 1 “Furthermore, according to the paper, the repository can be implemented as a byzantine fault tolerant distributed state machine.”; state machine), (Par.  29 Par. 3 “The authentication structure of the digital signature scheme proposed in Chapter 4 is based on XMSS-T”; comprising of an XMSS), (Page. Par. 3-6” presented the eXtended Merkle Signature Scheme (XMSS), [..] versions of XMSS use a WOTS variant with a pseudorandom key generator similar to WOTSP RF [13]. However, the security proof for WOTSP RF turned out to be flawed, and the practical security level lower than initially estimated [62]. Therefore, in later descriptions of XMSS, such as (drafts of) RFC 8931, WOTS+ [47] is used instead [48]. The authors of XMSS prove that XMSS in machine with executable function of)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Blaauwendraad to the trusted platform including a FPGA coupled to one or more processors that includes a CPU teachings of Albrecht and a finite state machine comprising of a classical public-key cryptography signature teachings of Kim because of the analogous concept of digital signature schemes in computing environments and protection against classical attacks. Blaauwendraad includes another finite state machine that comprises f an XMSS or extended Merkel signature scheme. This is important because by coupling the XMSS with the finite state machine it provides an advantage and benefit to resistance against quantum computing attacks. The XMSS also provides an efficient means by utilizing one public key, by implementing this process with the use of a one-time signature key every node of the system can be computed as a hash.  This provides simplicity for hardware accelerators during the authentication and key generation process. This leads to solving the issue of requiring multiple and separate hardware implementation due to the large physical space and memory because by using an XMSS operation memory can be reused across this signature scheme.


	In regards to Claim 7, the combination of Albrecht, Kim and Blaauwendraad teach the machine-readable medium of claim 1, Albrecht further teaches the machine-readable medium of claim 1, wherein the computing device comprises the one or more processors including one or more of the central processing unit and a graphics processing unit, wherein the one or more processors are co-located on a common semiconductor package.(Page 170 Par. 1-2 “ However, implementations of quantum-safe schemes are also required in constrained (often embedded) environments such as microcontrollers or smart cards. In the smart-card setting, low-power general purpose 16 or 32-bit CPUs are commonly augmented by cryptographic co-processors”; Central processing unit with co-processor on a semiconductor package (chip) )

In regards to Claims 8, 9 and 14, claims 8, 9 and 14 are method claims that recite similar limitations to the machine-readable medium claims of 1, 2, and 7 and the teachings Albrecht, Kim and Blaauwendraad address all the limitation discussed in Claims 1, 2 and 7 and are thereby rejected under the same grounds.

In regards to Claims 15 and 16, claims 15 and 16 are apparatus claims that recite similar limitations to the machine-readable medium claims of 1 and 2 and the method of claims 8 and 9 and the teachings Albrecht, Kim and Blaauwendraad address all the limitation discussed in Claims 1-2 and 8-9 and are thereby rejected under the same grounds.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”, hereinafter referred to as "Albrecht"), Kim et al. (U.S No. 10699016, hereinafter referred to as "Kim") and Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”, hereinafter referred to as "Blaauwendraad") in further view of Gressel et al. (U.S No. 6748410, hereinafter referred to as “Gressel”)

In regards to Claim 3, the combination of Albrecht, Kim and Blaauwendraad do not explicitly teach the machine-readable medium of claim 1, wherein the operations further comprise allowing the hash engine, the set of register file banks, and the modular exponentiation engine access to a memory based on a direct memory access, wherein the hash engine comprises a secure hash algorithm (SHA) engine.
Wherein Gressel teaches the machine-readable medium of claim 1, wherein the operations further comprise allowing the hash engine, the set of register file banks, and the modular exponentiation engine access to a memory based on a direct memory access, wherein the hash engine comprises a secure hash algorithm (SHA) engine. (Figure 6A labels 6205, 6070, 6130, 6180, 6200; set of register file banks; Figure 9 label 7330; hash engine (hash processor), (Page 30 Col 2 lines 10-25 “ is a modular multiplication and exponentiation system including a serial-parallel multiplying device having only one carry-save accumulator and being operative to perform a pair of multiplications and to sum results thereof.”; modular exponential engine), (Page 43 Col 28 lines 32-37 “the entire circuit which typically resides appended to the shift registers of an SHA-1 hash processor,”; hash engine comprising of SHA), (Page 31 Col 4 lines 25-35 “ The preferred architecture is of a machine that can be integrated to any microcontroller design, mapped into the host controller's memory; while working in parallel with the controller which for very long commands constantly swap or feed operands to and from the data feeding mechanism, allowing for modular arithmetic computations of any popular length where the size of the coprocessor volatile memory necessary for manipulations”; allowing access to a memory), (Page 50 Col 42 lines 17-25 “Transferring data from memory to a memory mapped destination, especially when the CPU has no special function to provide Direct Memory Access (DMA), or when a peripheral device is designed to process data faster than the CPU can transfer to or from the external device, is a common problem”; direct access memory)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gressel to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim and a another 
The motivation to combine these reference is because by allowing access to memory by the hash engine, register file banks and modular exponentiation engines it protects the confidentiality of individuals communicating data such as banking or personal information, online goods servicing and emails by making it difficult for unauthorized users to calculate or predict written results being performed and executed by all three components. This in return creates a safe secure system for hardware accelerators to have signature schemes that are prepared and have preventive countermeasures for multiple attacks. 

In regards to Claims 10 and 17, claims 10 and 17 are method and apparatus claims that recite similar limitations to the machine-readable medium claims of 3 and the .

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”, hereinafter referred to as "Albrecht"), Kim et al. (U.S No. 10699016, hereinafter referred to as "Kim") and Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”, hereinafter referred to as "Blaauwendraad") in further view of Huesling et al. (“XMSS: eXtended Merkle Signature Scheme” (Retrieved from IDS), hereinafter referred to as “Huesling”)

In regards to Claim 4, the combination of Albrecht, Kim and Blaauwendraad do not explicitly teach the method of claim 1, wherein the operations further comprise: computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; and computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine.
Wherein Huesling teaches the method of claim 1, wherein the operations further comprise: computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; (Section 2.5 Par. 1 “a different key and different bitmask is used for each hash function call.  These values are pseudorandomly generated using a pseudorandom function that takes a key SEED and a 32-byte address ADRS as input  bitmask computed with seed and address using hash engine), (Section 3.1.2 “   generate a key for F and a bitmask that is XORed to the intermediate result before it is processed by F.  In the following, ADRS is a 32-byte OTS hash address as specified in Section 2.5 and SEED is an n-byte string.  To generate the keys and bitmasks, PRF is called with SEED as key and ADRS as input.”; bitmask computed (generated) with SEED and address (ADRS), (Page 52 Table 7; bitmask stored in register file bank (registries))
and computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine. (Page 15 Section 3.1.2 “To generate the keys and bitmasks, PRF is called with SEED as key and ADRS as input.  The chaining function takes as input an n-byte string X, a start index i, a number of steps s, as well as ADRS and SEED.”; computing (generating) key with SEED and address (adrs))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huesling to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim and a another finite state machine that is associated with post-quantum cryptography through the use of a hash engine teachings of Blaauwendraad because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Huesling includes operations that implements computing a bitmask and key based on an address and a seed and writing the bitmask to the file register using the 
The motivation to combine these references is because by allowing the key and bitmask to be based on a seed and an address it provides another level of security and authenticity in the system that ensures users that post-quantum and classical cryptography attacks will be prevented due to vigilant monitoring and detecting of irregularities of computed bitmasks and keys with seed and address to the register file. This in return creates awareness for the user in the hardware and processing system of possible attacks by unauthorized users attempting to gain access of vital personal information.

In regards to Claims 11 and 18, claims 11 and 18 are method and apparatus claims that recite similar limitations to the machine-readable medium claims of 4 and the teachings Albrecht, Kim, Blaauwendraad, and Huesling address all the limitation discussed in Claim 4 and are thereby rejected under the same grounds.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”, hereinafter referred to as "Albrecht"), Kim et al. (U.S No. 10699016, hereinafter referred to as "Kim"), Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”, hereinafter referred to as "Blaauwendraad") and Huesling et al. (“XMSS: eXtended Merkle Signature Scheme” (Retrieved from IDS), hereinafter referred to as “Huesling”) in further view of Crispin et al. (U.S Pub. No. 20050089160, hereinafter referred to as “Crispin”)

In regards to Claim 5, the combination of Albrecht, Kim and Blaauwendraad do not explicitly teach adding the first hash function to the bitmask in the first bank.
Wherein Huesling teaches adding the first hash function to the bitmask in the first bank. (Page 20 Section 4.1. “computing the XOR with a  bitmask, and applying the keyed hash function H to the result.  The bitmasks and the keys for the hash function H are generated”; adding (applying) hash (hash function) to bitmask in XMSS), (Page 52 Table 7: XMSS registry (register file bank) with bitmask and corresponding has in XMSS_SHA2_10_256), (Page 64 Section B.3.; Bitmask with hash in XMSS-SHA2 hash algorithm)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huesling to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator 
The motivation for combining these references is because by adding a first hash to a bitmask of the file register bank entries in the hardware system are protected and can be accurately verified based on the corresponding hash. This strengthens the integrity of the hardware accelerator creates trust on the platform.
However Albrecht, Kim, Blaauwendraad and Huesling do not explicitly teach the machine-readable medium of claim 4, wherein the operations further comprise fetching a first hash function from a third back of the set of register file banks.
Wherein Crispin teaches the machine-readable medium of claim 4, wherein the operations further comprise fetching a first hash function from a third back of the set of register file banks (Par. (0043) “the micro instructions 305, 306 are provided from the micro instruction queue 304 to register stage logic that includes a register file third back/bank of the set of register file banks (plurality of register files) fetching (retrieving a first hash function (hash operation) , (Par. (0015) “but to employ hash functions for data that is transmitted over the wireless network 109 to the wireless router 108.”; hash function), (Par. (0017) “Each time the hash application 112 is required, a current task executing on a computer 101-104 must be suspended from execution, and parameters of the hash operation (i.e., message, hash algorithm, hash mode, etc.)”; hash operation with hash function (hash algorithm)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Crispin to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim, a another finite state machine that is associated with post-quantum cryptography through the use of a hash engine teachings of Blaauwendraad and an implementation of adding the first hash function to the bitmask in the first bank teachings of Huesling because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Crispin includes an operation that comprises fetching a hash function from a third bank on the register files. This is important because by having multiple sets of register files and hash functions correlating to it, it discourages possible post-quantum and classical cryptography attacks from unauthorized user. By having multiple hash functions on third and fourth sets of register 
The motivation to combine these references is because by having a hash function fetched from a third bank of register files all inside the hardware accelerator system it allows the operation to be conducive and effective by reducing resource needed and not having to implement separate hardware, this leads to the system to necessitate fewer gates that results in power saving and physical area. In return allowing the hardware accelerator to be more secure and protected from possible post-quantum/ classical cryptography attacks by having an effective operation process that can detect and monitor possible attacks. This creates awareness for the user and allows the correctly fetched hash to correspond to the rightful register file bank. 

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”, hereinafter referred to as "Albrecht"), Kim et al. (U.S No. 10699016, hereinafter referred to as "Kim"), Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”, hereinafter referred to as "Blaauwendraad") and Huesling et al. (“XMSS: eXtended Merkle Signature Scheme” (Retrieved from IDS), hereinafter referred to as “Huesling”), Crispin et al. (U.S Pub. No. 20050089160, hereinafter referred to as “Crispin”) and Wachs et al. (U.S Pub. No. 20170063814, hereinafter referred to as “Wachs”) in further view of Kocher et al. (U.S No. 6901509, hereinafter referred to as “Kocher”)

In regards to Claim 6, the combination of Albrecht, Kim and Blaauwendraad teach the machine-readable medium of claim 1, Albrecht further teaches through direct memory access (Page 3 Par. 5 “Such requirements are commonly not fulfilled by computer systems or powerful System-on-Chips (SoC) with external non-volatile memory or RAM. A special class of constrained devices are smart cards or chip cards which are used in electronic banking, secured identification (e.g. passports or national ID cards), authentication, or transport and ticketing applications”; memory), (Page 8 Section 2.3 Par. 1 “with 16 Kbyte RAM and 500 Kbyte NVM which features a 16-bit CPU running at 50 MHz. The target chip is equipped with common peripherals (watchdog, timers), internal security functions and encryption procedures”; direct access memory (RAM with peripheral device (chip) that control memory directly)

However Albrecht, Kim and Blaauwendraad do not explicitly teach the machine-readable medium of claim 5, wherein the operations further comprise: appending results of the addition of the first hash function to the bitmask to the key.
Wherein Huesling teaches the machine-readable medium of claim 5, wherein the operations further comprise: appending results of the addition of the first hash function to the bitmask to the key (Page 15 Section 3.1.2 “generate a key for F and a bitmask that is XORed to the intermediate result In the following, ADRS is a  32-byte OTS hash address”; bitmask and key and hash appended (sent/added to intermediate results)

However Albrecht, Kim, Blaauwendraad, and Huesling do not explicitly teach computing a second hash function based on the results using the hash engine, writing the results to the third bank; and fetching the results from the third bank
Wherein Wachs teaches computing a second hash function based on the results using the hash engine; (Claim 9: generate the output value based on the received plurality of values and the plurality of operations; receive a first hash value; computing (calculating) second hash based on the results (associated with output value)
writing the results to the third bank; and (Figure 6 labels 604, 606, 618; multiple banks (storage)), (Par. (0025) “in general, the authorized sequence of operations 300 may be stored in a memory of a key engine component”; third bank (memory of key engine), (Par. (0016) “The key engine component may receive the hash value for a first request to generate a key. If the received hash value matches a hash value calculated by the key engine component for the generated key, then the key may be output”; writing the result (hash received and stored by third bank (key engine with memory)
fetching the results from the third bank (Par. (0017) “the key engine component may output a value when a hash value received from an operating entity matches a hash value that the key engine component calculates for the generated key. The outputting or providing of a value based on the above described conditions may ensure that values that correspond to a portion of the key or a value that is used to generate the key is not outputted or provided by the key engine component.”; fetching the results (operating entity receives or retrieves outputted results (hash)), (Par. (0036) “The processing logic may further receive a hash value associated with the key (block 420). For example, an operating entity may provide the sequence of operations, values, and the hash value associated with the key. A key may be generated based on the processing logic fetching (receiving/retrieving) results (hash output) from operating entity)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wachs to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim, a another finite state machine that is associated with post-quantum cryptography through the use of a hash engine teachings of Blaauwendraad, an implementation of appending the first hash function to the bitmask to the key teachings of Huesling and an operation that comprises fetching a hash function from a third bank on the register files teachings of Crispin because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Wachs includes a process of computing a second hash function based on the results, writing the results to a third bank, and fetching the results from the third bank. The process protects and strengthens the security of the hardware accelerator as a whole and provides preventive counter measures for an operation that may be susceptible to vulnerabilities. By computing a second hash, writing or storing the result of that hash and later retrieving or fetching that result, the likelihood of compromise or interception of those results in the data processing and hardware accelerator system are lessen because the corresponding result is being fetched from the accurate and trusted bank. The motivation for combining these references is because by implementing the process of computing, writing and fetching the hash and results it in return promotes the efficient 
However Albrecht, Kim, Blaauwendraad, Huesling and Wachs does not explicitly teach upon completing a signature and verification loop
Wherein Kocher teaches upon completing a signature and verification loop, (Page 23 Col 9 lines 62-67 and Col 20 lines 1-30 “the number of supporting hashes provided. Note that n was checked along with the digital-signature on the root node. [..]  the verifier proceeds to step 1408 and divides i by 2 (rounding upward), divides n by 2 (rounding upward), and increments x. At step 1409 the verifier checks whether the main loop is complete”; signature with verification loop (verifier with main loop) upon completing) checks whether the main loop is complete)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kocher to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim, a another finite state machine that is associated with post-quantum cryptography through the use of a hash engine teachings of Blaauwendraad, an implementation of appending the first hash function to the bitmask to the key teachings of Huesling, an operation that comprises fetching a hash function from a third bank on the register files teachings of Crispin and a process of computing a second hash function based on the results, writing the results to a third bank, and fetching the results from the third bank teachings of Wachs because of the analogous concept of digital signature schemes in computing 

In regards to Claims 13, claims 13 recite similar limitations to the machine-readable medium claims of 6 and the teachings Albrecht, Kim, Blaauwendraad, Huesling, Crispin, Wachs and Kocher address all the limitation discussed in Claim 6 and are thereby rejected under the same grounds.

In regards to Claim 20, Albrecht, Kim and Blaauwendraad teach wherein the one or more processors include one or more of the central processing unit and a graphics processing unit, wherein the one or more processors are co-located on a common semiconductor package. (Page 170 Par. 1-2 “ However, implementations of quantum-safe schemes are also required in constrained (often embedded) environments such as microcontrollers or smart cards. In the smart-card setting, low-Central processing unit with co-processor on a semiconductor package (chip) ), through direct memory access (Page 3 Par. 5 “Such requirements are commonly not fulfilled by computer systems or powerful System-on-Chips (SoC) with external non-volatile memory or RAM. A special class of constrained devices are smart cards or chip cards which are used in electronic banking, secured identification (e.g. passports or national ID cards), authentication, or transport and ticketing applications”; memory), (Page 8 Section 2.3 Par. 1 “with 16 Kbyte RAM and 500 Kbyte NVM which features a 16-bit CPU running at 50 MHz. The target chip is equipped with common peripherals (watchdog, timers), internal security functions and encryption procedures”; direct access memory (RAM with peripheral device (chip) that control memory directly)
However Albrecht, Kim and Blaauwendraad do not explicitly teach the apparatus of claim 19, wherein the one or more processors are further to: append results of the addition of the first hash function to the bitmask to the key;
Wherein Huesling teaches the apparatus of claim 19, wherein the one or more processors are further to: append results of the addition of the first hash function to the bitmask to the key; (Page 15 Section 3.1.2 “generate a key for F and a bitmask that is XORed to the intermediate result In the following, ADRS is a  32-byte OTS hash address”; bitmask and key and hash appended (sent/added to intermediate results)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huesling to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator 
However Albrecht, Kim, Blaauwendraad, and Huesling do not explicitly teach compute a second hash function based on the results using the hash engine; write the results to the third bank; and upon completing a signature and verification loop, fetch the results from the third bank
Wherein Wachs teaches Wherein Wachs teaches compute a second hash function based on the results using the hash engine; (Claim 9: generate the output value based on the received plurality of values and the plurality of operations; receive a first hash value; and calculate a second hash value associated with the output value, wherein the providing of the output value is further performed when the first hash value computing (calculating) second hash based on the results (associated with output value)
write the results to the third bank; and (Figure 6 labels 604, 606, 618; multiple banks (storage)), (Par. (0025) “in general, the authorized sequence of operations 300 may be stored in a memory of a key engine component”; third bank (memory of key engine), (Par. (0016) “The key engine component may receive the hash value for a first request to generate a key. If the received hash value matches a hash value calculated by the key engine component for the generated key, then the key may be output”; writing the result (hash received and stored by third bank (key engine with memory)
fetch the results from the third bank (Par. (0017) “the key engine component may output a value when a hash value received from an operating entity matches a hash value that the key engine component calculates for the generated key. The outputting or providing of a value based on the above described conditions may ensure that values that correspond to a portion of the key or a value that is used to generate the key is not outputted or provided by the key engine component.”; fetching the results (operating entity receives or retrieves outputted results (hash)), (Par. (0036) “The processing logic may further receive a hash value associated with the key (block 420). For example, an operating entity may provide the sequence of operations, values, and the hash value associated with the key. A key may be generated based on the sequence of operations and the received values”; processing logic fetching (receiving/retrieving) results (hash output) from operating entity)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wachs to the unifying classical 
However Albrecht, Kim, Blaauwendraad, Huesling and Wachs does not explicitly teach upon completing a signature and verification loop
upon completing a signature and verification loop, (Page 23 Col 9 lines 62-67 and Col 20 lines 1-30 “the number of supporting hashes provided. Note that n was checked along with the digital-signature on the root node. [..]  the verifier proceeds to step 1408 and divides i by 2 (rounding upward), divides n by 2 (rounding upward), and increments x. At step 1409 the verifier checks whether the main loop is complete”; signature with verification loop (verifier with main loop) upon completing) checks whether the main loop is complete)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kocher to the unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device teachings of Albrecht, a first finite machine that is associated with classical cryptography teachings of Kim, a another finite state machine that is associated with post-quantum cryptography through the use of a hash engine teachings of Blaauwendraad, an implementation of appending the first hash function to the bitmask to the key teachings of Huesling, an operation that comprises fetching a hash function from a third bank on the register files teachings of Crispin and a process of computing a second hash function based on the results, writing the results to a third bank, and fetching the results from the third bank teachings of Wachs because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks.  Kocher includes a process of determining upon the completion of a signature and verification look, this provides a system of checks on the hardware accelerator to be able to identify the authenticity of results before retrieving or fetching it from the bank. This is important because by 











Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wenger; Erich (U.S Pub. No. 20200394336) “CRYPTOGRAPHIC PROCESSING DEVICE AND METHOD FOR CRYPTOGRAPHICALLY PROCESSING DATA”. Considered this reference because it addressed the concept cryptographic operations in hardware and processing devices with multiple examples of entries with bitmask and hash components with the use of modular exponentiation implementations
BANERJEE; Utsav (U.S Pub.  No. 20200265167) “CONFIGURABLE LATTICE CRYPTOGRAPHY PROCESSOR FOR THE QUANTUM-SECURE INTERNET OF THINGS AND RELATED TECHNIQUES”. Considered this application because it relates to post-quantum cryptography and hardware processors using a variety of hash functions to quantum computing systems
REINDERS; ANDREW (U.S Pub. No. 20190319787) “HARDWARE ACCELERATION OF BIKE FOR POST-QUANTUM PUBLIC KEY CRYPTOGRAPHY”. Considered this application because it addresses concepts such as post-quantum cryptography, hash operations and hardware accelerators with access memory components 


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497